Case: 4:18-cv-01014-CDP Doc. #: 84 Filed: 04/04/19 Page: 1 of 3 PageID #: 380




                                                        et. seq.




                                                                    EXHIBIT A
Case: 4:18-cv-01014-CDP Doc. #: 84 Filed: 04/04/19 Page: 2 of 3 PageID #: 381
Case: 4:18-cv-01014-CDP Doc. #: 84 Filed: 04/04/19 Page: 3 of 3 PageID #: 382




                                      Attorney for Plaintiff




                                      Attorneys for Defendant Chex Systems, Inc.
